                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN


ROBERT HOEPPNER,

          Plaintiff,

         v.                                                 Case No. 20-CV-582

KILOLO KIJAKAZI,
Acting Commissioner of Social Security1,

          Defendant.


                                        DECISION AND ORDER


           Robert Hoeppner seeks judicial review of the final decision of the Commissioner of

the Social Security Administration (“SSA”) denying his application for a period of disability

and disability insurance benefits and a Title XVI claim for supplemental security income

under the Social Security Act, 42 U.S.C. § 405(g). For the reasons below, the Commissioner’s

decision will be reversed and the case remanded for further proceedings consistent with this

decision pursuant to 42 U.S.C. § 405(g), sentence four.

                                              BACKGROUND

           Hoeppner’s journey through the SSA’s administrative process began over a decade ago

when he filed a Title II application for a period of disability and disability insurance benefits

and a Title XVI application for supplemental security income on March 9, 2010. (Tr. 176.) In

both applications, Hoeppner alleged disability beginning on January 15, 2009 (id.) due to

nerve damage to the lower back and right leg (Tr. 347). Hoeppner’s claims were denied



                                    
1
    The court has changed the caption to reflect Kilolo Kijakazi's recent appointment as acting commissioner.



              Case 1:20-cv-00582-NJ Filed 09/15/21 Page 1 of 22 Document 26
initially and upon reconsideration, a hearing was held on January 23, 2012, and

Administrative Law Judge (“ALJ”) Mary L. Everstine denied his claims for disability on

February 17, 2012. (Tr. 176–85.) Hoeppner appealed the decision to the Appeals Council,

who remanded the case to the ALJ to reconsider his residual functional capacity (“RFC”),

specifically regarding whether the restriction to unskilled work adequately accounted for

Hoeppner’s moderate limitations in concentration and persistence. (Tr. 191–93.)

       Upon remand from the Appeals Council, a second hearing was conducted on June 13,

2014 before ALJ Wayne L. Ritter, who determined in a decision issued September 14, 2014

that Hoeppner was not disabled under the regulations. (Tr. 24–38.) Hoeppner again appealed

to the Appeals Council, who denied review. (Tr. 1–5.) Hoeppner filed suit in the Eastern

District of Wisconsin challenging the ALJ’s decision in February 2016. See Hoeppner v. Colvin,

Case No. 16-CV-128-WCG (E.D. Wis.). The case was remanded upon the joint stipulation

of the parties in September 2016. (Docket # 17 in Case No. 16-CV-128.)

       A third hearing was held before ALJ Ritter on September 6, 2017, and on October 16,

2017, ALJ Ritter again denied Hoeppner’s disability claims. (Tr. 1686–1707.) Hoeppner again

sought judicial review and the case went before United States District Judge William C.

Griesbach in December 2017. See Hoeppner v. Saul, Case No. 17-CV-1775 (E.D. Wis.).

Hoeppner did not challenge the ALJ’s findings with respect to his physical impairments;

rather, Hoeppner argued that the ALJ failed to adequately incorporate the moderate

limitations in his concentration, persistence, or pace caused by his mental impairments in his

RFC and in the corresponding hypothetical questions posed to the vocational expert (“VE”).

(Tr. 1723.)




                                              2

         Case 1:20-cv-00582-NJ Filed 09/15/21 Page 2 of 22 Document 26
        In a published decision issued on March 14, 2019, Judge Griesbach reversed and

remanded Hoeppner’s case. Hoeppner v. Berryhill, 399 F. Supp. 3d 771 (E.D. Wis. 2019). Judge

Griesbach analyzed the ALJ’s step three assessment of Hoeppner’s mental impairments,

which included affective disorder, somatoform disorder2, and a learning disorder. Id. at 773.

The ALJ found Hoeppner had moderate limitations in concentration, persistence, or pace and

in so finding, the ALJ relied on the May and September 2010 opinions of State agency

psychologists Drs. Kyla King and Joan Kojis, as well as the May 2016 opinion of State agency

psychologist Ellen Rozenfeld. Id. at 774. The State agency psychologists opined that

Hoeppner had moderate limitations in the following areas:

    x   the ability to understand, remember, and carry out detailed instructions;

    x   the ability to maintain attention and concentration for extended periods;

    x   the ability to perform activities within a schedule, maintain regular attendance, and be

        punctual within customary tolerances; and

    x   the ability to complete a normal workday or workweek without interruptions from

        psychologically based symptoms and to perform at a consistent pace without an

        unreasonable number and length of rest periods.

Id. at 774–75. To accommodate these moderate limitations, the ALJ limited Hoeppner to

“simple, routine, and repetitive tasks, with no fast-paced work, only simple work-related

decisions, occasional workplace changes, and only occasional interaction with the public and

supervisors.” Id. at 773. The ALJ explained his accommodations as follows:


                                  
2
 A somatoform disorder is defined as a group of disorders in which physical symptoms suggesting physical
disorders for which there are no demonstrable organic findings or known physiologic mechanisms, and for
which there is positive evidence, or a strong presumption that the symptoms are linked to psychological factors;
e.g., hysteria, conversion disorder, hypochondriasis, pain disorder, somatization disorder, body dysmorphic
disorder, and Briquet syndrome. Somatoform disorder, Stedmans Medical Dictionary.

                                                       3

           Case 1:20-cv-00582-NJ Filed 09/15/21 Page 3 of 22 Document 26
       The limitations to simple, routine and repetitive work obviously address the
       claimant’s moderate limitations in understanding, remembering and applying
       information; moreover, they would also require less ability to concentrate,
       persist or maintain pace than would more complex work tasks. Limiting the
       claimant to no fast-paced work also addresses his moderate limits in
       concentration, persistence and pace, since fast-paced work logically requires
       more focus and attention than slower-paced work. Similarly, limiting the
       claimant to simple work-related decisions addresses the claimant’s moderate
       limitations in understanding, remembering and applying information as well as
       his need to concentrate and persist in work tasks despite moderate limitations
       in these areas. Limiting the amount of change in the workplace likewise eases
       the level of concentration and persistence required for successful task
       completion.

Id. at 775 (citing Tr. 927.) Judge Griesbach found that while the ALJ may have thought that

limiting Hoeppner to “simple, routine, and repetitive tasks, with no fast-paced work, only

simple work-related decisions, occasional workplace changes, and only occasional interaction

with the public and supervisors” sufficiently accounted for his moderate difficulties in

concentration, persistence, or pace, the Seventh Circuit, most recently in DeCamp v. Berryhill,

916 F.3d 671 (7th Cir. 2019), “has made clear that it [did] not.” Id. Judge Griesbach noted

that in DeCamp, the court of appeals rejected the limitation to “no fast-paced work” as an

accommodation for moderate limitations in concentration, persistence, or pace. Id. at 775–

76. Judge Griesbach further found that the ALJ’s RFC failed to include the limitations he

credited regarding performing activities within a schedule, maintaining regular attendance,

and being punctual within customary tolerances and completing a normal workday or

workweek without interruptions from psychologically based symptoms and performing at a

consistent pace without an unreasonable number and length of rest period. Id. at 776.

       Judge Griesbach explained that:

       It is now abundantly clear that under the law of this circuit, the ALJ must
       include in the RFC, and in the corresponding hypothetical question to the VE,
       all of the limitations the ALJ finds in the paragraph B criteria at steps 2 and 3
       of the sequential evaluation, as well as those in the “summary conclusions” or

                                              4

         Case 1:20-cv-00582-NJ Filed 09/15/21 Page 4 of 22 Document 26
       “worksheet” section of the MRFCA form. It is also clear that under the law of
       this circuit, “moderately limited” means more than some impairment. Exactly
       what more it means is unclear. While the ALJ’s attempt to translate such a
       limitation into job-related restrictions that fits within a VE’s terminology is
       understandable, doing so risks likely appeal and almost certain reversal.

Id. at 778. Judge Griesbach determined that if he was “writing on a clean slate,” he would

uphold the ALJ’s RFC finding regarding accommodating Hoeppner’s moderate limitations

in concentration, persistence, or pace; however, as he was bound by Seventh Circuit

precedent, he was compelled to remand for further proceedings. Id. at 776–78.

       Thus, Hoeppner’s case was remanded again and a fourth hearing was held before ALJ

Brent C. Bedwell on January 14, 2020. (Tr. 1637–82.) Hoeppner testified at the hearing, as

did James Lozer, a VE. (Tr. 1637.) In a written decision issued February 10, 2020, ALJ

Bedwell found that Hoeppner had the following severe impairments: lumbar spondylosis,

peripheral neuropathy, depression, generalized anxiety disorder, attention deficit

hyperactivity disorder, learning disorder, and somatoform disorder. (Tr. 1605.) The ALJ

found that Hoeppner did not have an impairment or combination of impairments that met or

medically equaled one of the listed impairments in 20 C.F.R. pt. 404, subpt. P, app. 1 (the

“Listings”) (Tr. 1606–08), but found Hoeppner had moderate limitations with regard to

concentrating, persisting, or maintaining pace (Tr. 1607).

       The ALJ limited Hoeppner to a RFC of sedentary work, with the following

restrictions: avoid exposure to heights, hazards, and moving machinery; limited to jobs that

are unskilled and involve simple and routine tasks and instructions; limited to jobs having

only occasional decision-making and changes in work setting; limited to occasional

interaction with the public, co-workers, and supervisors; can maintain attention and

concentration for two-hour segments; and limited to jobs involving no fast-paced work. (Tr.


                                              5

         Case 1:20-cv-00582-NJ Filed 09/15/21 Page 5 of 22 Document 26
1608.) The ALJ again relied on the opinions of State agency psychological consultants, Drs.

King, Kojis, and Rozenfeld. (Tr. 1620.) The ALJ held that:

       [A] balancing of the overall evidence warrants a finding that he experiences
       moderate limitations in functioning associated with understanding,
       remembering, and applying information; interacting with others;
       concentrating, persisting, or maintaining pace; and in his ability to adapt and
       manage himself. The undersigned affords significant weight to those aspects of
       the State agency psychological consultant opinions, particularly expressed in
       their narrative explanations, finding the claimant experiences moderate
       limitations in functioning but retains the capacity for unskilled work. These
       narrative assessments are fully reflected in the residual functional capacity
       finding herein.

(Tr. 1621.) While the ALJ found that Hoeppner could not perform his past relevant work as

a tire changer, assembler, construction worker, and metal fabrication shop helper; the ALJ

found that given his age, education, work experience, and RFC, other jobs existed in

significant numbers in the national economy that he could perform. (Tr. 1623–24.) As such,

the ALJ found that Hoeppner was not disabled from January 15, 2009, through the date of

the decision (February 10, 2020). (Tr. 1624.) Although I am unable to find the Appeals

Council’s denial of review of the February 10, 2020 decision in this voluminous record, the

Commissioner does not contest that this decision is the final decision of the Commissioner.

(Def.’s Br. at 2, Docket # 21.)

                                            DISCUSSION

       1.      Applicable Legal Standards

       An ALJ engages in a five-step sequential evaluation to determine whether a claimant

is disabled in which the ALJ asks: (1) is the claimant currently employed; (2) does the claimant

have a severe impairment; (3) does the claimant have an impairment meets or equals one of

the impairments listed by the Commissioner, as disabling; (4) can the claimant perform their

past relevant work; and (5) can the claimant perform other work in the national economy.

                                               6

            Case 1:20-cv-00582-NJ Filed 09/15/21 Page 6 of 22 Document 26
Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000); Knight v. Chater, 55 F.3d 309, 313 (7th

Cir.1995). “An affirmative answer leads either to the next step, or, on Steps 3 and 5, to a

finding that the claimant is disabled. A negative answer at any point, other than Step 3, ends

the inquiry and leads to a determination that a claimant is not disabled.” Clifford, 227 F.3d at

868. The burden of proof is on the claimant through step four; only at step five does the burden

shift to the Commissioner. Clifford, 227 F.3d at 868; Knight, 55 F.3d at 313.

       The Commissioner’s final decision will be upheld if the ALJ applied the correct legal

standards and supported his decision with substantial evidence. 42 U.S.C. § 405(g); 42 U.S.C.

§ 405(g); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is not

conclusive evidence; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Schaaf v. Astrue, 602 F.3d 869, 874 (7th Cir. 2010) (internal

quotation and citation omitted). Although a decision denying benefits need not discuss every

piece of evidence, remand is appropriate when an ALJ fails to provide adequate support for

the conclusions drawn. Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge”

between the evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       The ALJ is also expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire record, the court does

not substitute its judgment for that of the Commissioner by reconsidering facts, reweighing

evidence, resolving conflicts in evidence, or deciding questions of credibility. Estok v. Apfel,

152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the rationales offered

by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery Corp.,

318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).


                                               7

         Case 1:20-cv-00582-NJ Filed 09/15/21 Page 7 of 22 Document 26
       2.      Analysis

       Hoeppner argues that after ten years and four attempts, his RFC still does not properly

account for all of his moderate limitations in concentration, persistence, or pace (“CPP”).

(Pl.’s Br. at 10, Docket # 17.) While I agree, the ALJ is not entirely blameworthy. This

particular issue generates much litigation and will continue to do so, as getting it right the first

time is no easy task. Hoeppner’s case is a prime example of this. During Hoeppner’s second

trip to federal court, Judge Griesbach very aptly explained why he was compelled to remand

Hoeppner’s case on the CPP issue, despite his inclination to affirm it if he was writing on a

clean slate. To understand why this is so, it is helpful to provide some background and

explanation as to how the SSA is instructed to evaluate mental impairments and how the

Seventh Circuit law on this issue has developed.

               2.1     How the SSA Evaluates Mental Impairments

       At step two of the five step sequential analysis for determining disability, the ALJ asks

whether the claimant has a medically determinable impairment that is “severe.” During the

administrative process, a State agency psychological consultant completes a form called the

Psychiatric Review Technique (“PRT”) (although nowadays the form is completed

electronically), in which he or she assesses whether the claimant has a medically determinable

impairment that is severe, and then rates the claimant’s abilities in four broad functional areas:

understand, remember, or apply information; interact with others; concentrate, persist, or

maintain pace; and adapt or manage oneself. 20 C.F.R. § 404.1520a. The degree of limitation

is rated on a five-point scale: none, mild, moderate, marked, or extreme. Id. If the State agency

consultant concludes that the claimant’s mental impairment is severe but does not meet or

medically equal a listing, then a detailed assessment of the claimant’s mental RFC is provided


                                                 8

            Case 1:20-cv-00582-NJ Filed 09/15/21 Page 8 of 22 Document 26
by the consultant on a form called a Mental Residual Functional Capacity Assessment

(“MRFCA”) form (or again, on the electronic equivalent).

       Section I of the MRFCA form, entitled “Summary Conclusions,” contains boxes the

examiner can check evaluating the claimant in four different areas: understanding and

memory, sustained concentration and persistence, social interaction, and adaptation. (Tr.

580–81.) Section III of the MRFCA form is entitled “Functional Capacity Assessment” and

instructs the examiner to explain his or her summary conclusions in a narrative form. (Tr.

582.) In the SSA’s Program Operations Manual System (“POMS”), “a primary source of

information used by Social Security employees to process claims for Social Security benefits,”

the interplay between Section I and Section III is explained. See DI 24510.060–65, available at

https://secure.ssa.gov/apps10/poms.nsf/partlist. The POMS states that Section I is “merely

a worksheet to aid in deciding the presence and degree of functional limitations and the

adequacy of documentation and does not constitute the RFC assessment.” Id. It explains that

Section III “is for recording the mental RFC determination. It is in this section that the actual

mental RFC assessment is recorded, explaining the conclusions indicated in section I, in terms

of the extent to which these mental capacities or functions could or could not be performed

in work settings.” Id. In other words, the POMS provides that Section III of the MRFCA

form contains the examiner’s RFC assessment, not Section I.

              2.2     Seventh Circuit Case Law Interpretating this Interplay

       It is against this backdrop that CPP litigation has exploded. Because the POMS

instructs the State agency consultants to put their RFC determination in Section III of the

MFRCA form, which explains (and presumably includes) the limitations opined in Section I,

ALJs, understandably, assume that Section III contains the entire RFC assessment of the


                                               9

         Case 1:20-cv-00582-NJ Filed 09/15/21 Page 9 of 22 Document 26
claimant’s work abilities, even if the narrative section does not specifically address each of the

limitations found in Section I. But while the employees of the SSA are guided by the POMS

in evaluating Social Security claims, the POMS “‘is a policy and procedure manual that

employees of the [agency] use in evaluating Social Security claims and does not have the force

and effect of law,’ even if it might sometimes be persuasive.” O’Donnell v. Saul, 983 F.3d 950,

958 (7th Cir. 2020) (quoting Davis v. Sec’y of HHS, 867 F.2d 336, 340 (6th Cir. 1989)).

       The Seventh Circuit’s 2002 decision in Johansen v. Barnhart, 314 F.3d 283 (7th Cir.

2002), a case oft-cited by the Commissioner in support of upholding the ALJ’s CPP finding,

muddied the Agency’s understanding of how to evaluate these claims. In Johansen, a State

agency consultant found Johansen “ranged between” moderately limited and not significantly

limited in the following Section I areas: (1) the ability to perform activities within a schedule,

maintain regular attendance, and be punctual within customary tolerances; (2) the ability to

complete a normal workday and workweek without interruptions from psychologically-based

symptoms and to perform at a consistent pace without an unreasonable number and length

of rest periods; and (3) the ability to accept instructions and respond appropriately to criticism

from supervisors. Id. at 285–86. The State agency consultant wrote in Section III that

Johansen could perform repetitive, low-stress work. Id. at 286. The RFC limited Johansen to

repetitive, low-stress work. Id. at 288. When Johansen challenged the sufficiency of this RFC,

the Seventh Circuit found that the ALJ reasonably relied on the State agency consultant’s

translation in Section III of his Section I findings. Id. at 289. Looking at Johansen, then, it is

understandable why the Commissioner frequently argues that the ALJ can rely on Section

III’s narrative translation of the Section I findings.




                                                10

         Case 1:20-cv-00582-NJ Filed 09/15/21 Page 10 of 22 Document 26
       Some clarity to this issue, however, came in Yurt v. Colvin, 758 F.3d 850 (7th Cir. 2014).

In that case, the State agency consultant opined that Yurt was moderately limited in six work-

related functions on Section I of the MRFCA form; however, he simply stated in Section III”s

narrative that Yurt retained the capacity for unskilled work. 758 F.3d at 857–58. The Seventh

Circuit held that the ALJ erred in relying upon the consulting psychologist’s conclusion that

Yurt retained the capacity for unskilled work because this narrative did not account for the

consultant’s opinion that Yurt was moderately limited in the six work related functions found

in Section I of the MRFCA form. Id. The Commissioner argued that Johansen says otherwise,

but the Seventh Circuit found it distinguishable.

       Specifically, the Yurt court first considered the fact that Johansen was moderately

limited in his ability to: (1) perform activities within a schedule; (2) complete a normal

workweek and perform at a consistent pace; and (3) accept instructions and respond

appropriately to criticism, id. at 858, which were not the same areas that Yurt was limited in.

Second, the Yurt court said Johansenwas distinguishable because the translation to “repetitive,

low-stress work” specifically excluded positions likely to trigger Johansen’s panic disorder,

which formed the basis of his limitations in CPP. Id. Finally, the Yurt court generally found

that a limitation to simple, routine tasks and limited interactions with others does not

adequately capture temperamental deficiencies and limitations in CPP. Id. at 858–59. As

such, the court found the RFC deficient. Thus, while Yurt did not explicitly overrule Johansen,

the clarity coming with Yurt is that reliance on Section III’s narrative translation in

determining RFC is insufficient.

       The following year, the Seventh Circuit decided Varga v. Colvin, 794 F.3d 809 (7th Cir.

2015), a case where the ALJ credited the opinion of the State agency psychological consultant


                                              11

         Case 1:20-cv-00582-NJ Filed 09/15/21 Page 11 of 22 Document 26
who completed Section I of the MRFCA form, but failed to include the narrative statement

of the claimant’s mental RFC in Section III of the form. The Varga court held that “where, as

here, no narrative translation exists—because of error on the part of the doctor or the

agency—an ALJ’s hypothetical question to the VE must take into account any moderate

difficulties in mental functioning found in Section I of the MRFCA form, including those

related to concentration, persistence, or pace.” Id. at 816. Thus, the lesson taken from Varga

is that Section I’s limitations can be RFC findings, despite what the POMS states.

       Soon thereafter, in Pingel v. Colvin, 156 F. Supp. 3d 947 (E.D. Wis. 2016), Judge

Griesbach grappled with how Yurt and Varga instructs consideration of one’s limitations in

CPP. He noted that the Seventh Circuit seemed to be saying that despite the clear language

of the POMS that the checklist in Section I of the MRFCA form is not an RFC assessment,

the court was requiring the limitations in Section I to be included in the RFC:

       Yurt apparently requires the ALJ to compare the checked boxes in Section I of
       the MRFCA form to the consultant’s narrative summary of the claimant’s
       mental RFC in Section III and then add limitations for those functions for
       which the “moderately limited” box is checked if they are not otherwise
       accounted for in the consultant’s narrative conclusion. In other words, the ALJ
       may not assume that the consultant has followed the Agency’s instructions in
       completing the MRFCA form and incorporated into his Section III narrative a
       “detailed explanation of the degree of limitation for each category [of work-
       related function].”

Id. at 958. Several years later, the Seventh Circuit decided DeCamp v. Berryhill, 916 F.3d 671

(7th Cir. 2019). In DeCamp, the State agency psychologist opined DeCamp had moderate

limitations in maintaining concentration, persistence, or pace. In completing the MRFCA

form, she opined in Section I that DeCamp was moderately limited in her ability: (1) to

perform activities within a schedule, maintain regular attendance, and be punctual within

customary tolerances and (2) to complete a normal workday and workweek without


                                             12

         Case 1:20-cv-00582-NJ Filed 09/15/21 Page 12 of 22 Document 26
interruptions from psychologically based symptoms and to perform at a consistent pace

without an unreasonable number and length of rest periods. Id. at 673. In Section III, she

explained that DeCamp “may have some difficulty with concentration and persistence at

times but she is able to meet the demands of basic unskilled work.” Id. With this information,

the ALJ limited DeCamp to “unskilled work with an SVP of 2 or less, with no fast-paced

production line or tandem tasks, at a job that allows her to be off task up to 10% of the

workday.” Id. at 675.

       The DeCamp court found that the ALJ’s RFC did not properly account for DeCamp’s

moderate limitations in concentration, persistence, or pace because it omitted the moderate

limitations identified by another State agency consultant whose opinion the ALJ credited.

Specifically, moderate limitations in: maintaining attention and concentration for extended

periods; performing activities within a schedule, maintaining regular attendance, and being

punctual within customary tolerances; working in coordination or proximity to others

without being distracted; and completing a normal workday and workweek without

interruptions from psychologically based symptoms and performing at a consistent pace. Id.

The court found that limitations to “unskilled work” with no “fast-paced production line or

tandem tasks” did not account for all of those credited limitations. The court further found

that even though all of the State agency psychiatrists the ALJ relied on also included narrative

explanations (Section III of the MRFCA form), “the ALJ still must adequately account for

limitations identified elsewhere in the record, including specific questions raised in check-box

sections of standardized forms such as the PRT and MRFC forms.” Id. at 676. Thus, the ALJ

cannot “focus[ ] her analysis on the doctors’ bottom-line conclusion . . . without giving the




                                              13

         Case 1:20-cv-00582-NJ Filed 09/15/21 Page 13 of 22 Document 26
[VE] any basis to evaluate all of [plaintiff’s] impairments, including those in concentration,

persistence, and pace.” Id. (emphasis in original).

       As an interesting contrast, that same year, in Burmester v. Berryhill, 920 F.3d 507 (7th

Cir. 2019), the court upheld an RFC limiting Burmester to “simple, routine, repetitive tasks

requiring only simple work-related decisions with few changes in the routine work setting and

no more than occasional interaction with supervisors, coworkers, and the general public” as

properly accounting for her moderate difficulties in sustaining concentration, persistence, or

pace. Id. at 509, 511. In that case, however, the ALJ gave great weight to the opinion of a

treating doctor who completed a “Statement of Work Capacity” that assessed Burmester as

having the “ability to understand, remember and carry out simple instructions subject to

physical limitations,” finding that “maintaining concentration and attention should be

manageable,” and finding that she “should be able to withstand routine work stress and adapt

to typical job site changes.” Id. at 511. The Burmester court distinguished its case from that in

DeCamp, finding that unlike in DeCamp, “there was no such checkbox indicating a moderate

limitation, there was only the Statement of Work Capacity indicating that concentrating at

work would be manageable for Burmester.” Id. at 512.

       With this history in mind, Judge Griesbach faced Hoeppner’s second federal court

challenge to the ALJ’s RFC attempting to accommodate his moderate limitations in CPP. In

reversing and remanding the case, Judge Griesbach found that “[i]t is now abundantly clear

that under the law of this circuit, the ALJ must include in the RFC, and in the corresponding

hypothetical question to the VE, all of the limitations the ALJ finds in the paragraph B criteria

at steps 2 and 3 of the sequential evaluation, as well as those in the ‘summary conclusions’ or

‘worksheet’ section of the MRFCA form.” 399 F. Supp. 3d at 778.


                                               14

         Case 1:20-cv-00582-NJ Filed 09/15/21 Page 14 of 22 Document 26
       More recently, in this case and in others, the Commissioner points to the Seventh

Circuit’s decision in Pavlicek v. Saul, 994 F.3d 777 (7th Cir. 2021), decided in April of this

year, as “pertinent and significant authority” on the CPP issue. (Docket # 24.) In Pavlicek, the

Seventh Circuit does not explicitly state the specific Section I findings Pavlicek was

moderately limited in, so I turned to the district court’s decision to find this information.

According to the district court, a State agency consultant opined Pavlicek was moderately

limited in the following four areas in Section I of the MRFCA form: (1) understanding and

remembering detailed instructions; (2) carrying out detailed instructions; (3) maintaining

attention and concentration for extended periods; and (4) completing a normal workday and

workweek without interruptions from psychologically based symptoms or performing at a

consistent pace without an unreasonable number and length of rest breaks. Pavlicek v. Saul,

No. 19-CV-41-SLC, 2020 WL 2092762, at *2 (W.D. Wis. May 1, 2020), aff'd, 994 F.3d 777

(7th Cir. 2021). In Section III, the State agency consultant’s narrative description stated:

       The medical evidence available supports that the claimant is able to carry out
       simple instructions, follow simple work-like procedures, and make simple
       work-related decisions. Also claimant maintains the ability to sustain attention
       throughout extended periods of time (up to 2 hours at a time). [Medical
       evidence] endorses that the claimant maintains the ability to perform at a
       consistent pace particularly if [he] is engaged in a [sic] simple, repetitive tasks.
       [Medical evidence] supports that the claimant have [sic] an adequate ability to
       maintain an [sic] regular schedule.

Id. In the RFC, the ALJ limited Pavlicek to: understanding, remembering, and carrying out

simple instructions and routine, repetitive tasks, which are defined [in the Dictionary of

Occupational Titles] as having a GED language level of 1 and a reasoning level of 2 or below;

capable of making simple work-related decisions or judgments, in an environment without

fast-paced production requirements and with few, if any, changes in work duties; limited to

only occasional, brief and superficial, interaction with the public and coworkers; limited to

                                               15

         Case 1:20-cv-00582-NJ Filed 09/15/21 Page 15 of 22 Document 26
only occasional interaction with supervisors; and within the above limits, able to attend work,

pay attention, and concentrate at work tasks within tolerable limits within the competitive

economy. Id. at *4. The district court found the RFC sufficiently accounted for Pavlicek’s

moderate limitations in CPP.

       In upholding the district court’s finding, the Seventh Circuit concluded that the ALJ

“reasonably relied on the narrative RFC because it was in fact consistent with the ‘moderate’

checklist ratings.” 994 F.3d at 783. The court found that if one is “moderately” limited, that

does not mean he is performing “bad” or “inadequately,” but it means he functions “fair” in

that area. Id. Thus, the court concluded that “a ‘moderate’ limitation in performing at a

consistent pace seems consistent with the ability to perform simple, repetitive tasks at a

consistent pace.” Id.

              2.3       Where the Law Currently Stands

       Although the Commissioner argues that Pavlicek has changed the nature of the Seventh

Circuit’s CPP analysis, she is wrong. Pavlicek has not changed DeCamp. What is clear for the

law of this circuit is that, to the extent the SSA relies on an MRFCA form to find moderate

limitations in CPP, the ALJ must include all of the Section I and Section III limitations in the

RFC and corresponding hypothetical to the VE. Additionally, Burmester teaches that if the

MFRCA form is not used, then a plaintiff is on shakier ground relying on Yurt and its progeny

to argue for remand. Pavlicek teaches that if Section III of the MFRCA form encapsulates all

of the Section I limitations, then the ALJ can rely on it. But ALJs should tread very carefully

when doing so. The Section III “translation” should use language that makes it crystal clear

that all limitations from Section I were included before the ALJ relies on the Section III

translation in formulating the RFC and corresponding hypothetical to the VE.


                                              16

         Case 1:20-cv-00582-NJ Filed 09/15/21 Page 16 of 22 Document 26
       Thus, an ALJ’s most prudent course of action is, as Judge Griesbach has noted, to

include all of the limitations from Sections I and III into the RFC and corresponding

hypothetical to the VE.

              2.4      Application to This Case

       In this case, while Hoeppner generally argues that the ALJ still has completely failed

to properly account for his moderate limitations in CPP in the RFC, this is clearly incorrect.

Where the RFC continues to lack is in accounting for two moderate limitations found in

Section I of the MRFCA form: (1) the ability to maintain attendance and (2) the ability to be

punctual within customary tolerances.

       To review, the ALJ found Hoeppner had several severe mental impairments:

depression, generalized anxiety disorder, ADHD, learning disorder, and somatoform

disorder. (Tr. 1605.) Although he found Hoeppner did not meet a Listing, the ALJ found

Hoeppner moderately limited with regard to concentrating, persisting, or maintaining pace.

(Tr. 1607.) The ALJ accorded significant weight to the opinions of Drs. Kojis, King, and

Rozenfeld. (Tr. 1620–21.) These three State agency consultants opined as follows on Section

I of their respective MRFCA forms:

        MRFCA Form Section I       Dr. Kojis (Tr.    Dr. King (Tr.   Dr. Rozenfeld
        Sustained Concentration    580–82)           155–59)         (Tr. 1062–67)
        and Persistence
        The ability to carry out   Moderately        Moderately      Not significantly
        detailed instructions      Limited           Limited         limited
        The ability to maintain    Moderately        Moderately      Moderately Limited
        attention and              Limited           Limited
        concentration for
        extended periods
        The ability to perform     Moderately        Moderately      Not significantly
        activities within a        Limited           Limited         limited
        schedule, maintain
        regular attendance, and



                                                17

        Case 1:20-cv-00582-NJ Filed 09/15/21 Page 17 of 22 Document 26
        be punctual within
        customary tolerances
        The ability to complete a   Moderately           Moderately      Moderately Limited
        normal workday and          Limited              Limited
        workweek without
        interruptions from
        psychologically based
        symptoms and to perform
        at a consistent pace
        without an unreasonable
        number and length of rest
        periods
        The ability to work in      Not                  Not             Moderately Limited
        coordination with or        significantly        significantly
        proximity to others         limited              limited
        without being distracted
        by them
        MRFCA Form Section          Claimant has         He has          Claimant would
        III                         no worse than        adequate        have moderate
        Narrative                   moderate             memory and      limitations in
                                    limitations          concentration   performing at a
                                    with respect to      for simple,     consistent pace due
                                    meeting some         routine work    to symptoms of
                                    basic mental                         depression and
                                    work demands                         anxiety


Because the ALJ accorded significant weight to these three opinions, all of these Section I

findings must be included in the RFC. Note that two of the areas—(1) The ability to perform

activities within a schedule, maintain regular attendance, and be punctual within customary

tolerances and (2) the ability to complete a normal workday and workweek without

interruptions from psychologically based symptoms and to perform at a consistent pace

without an unreasonable number and length of rest periods—are really multi-part abilities.

Thus, mapping out the Section I limitations and how they are accounted for (or not) in

Hoeppner’s RFC looks something like this:




                                                    18

        Case 1:20-cv-00582-NJ Filed 09/15/21 Page 18 of 22 Document 26
         MRFCA Form                RFC
         Section I
         Sustained
         Concentration and
         Persistence
         The ability to carry      The claimant is limited to jobs that are unskilled and involve
         out detailed              simple and routine tasks and instructions.
         instructions
         The ability to maintain   The claimant can maintain attention and concentration for
         attention and             two-hour segments.
         concentration for
         extended periods
         (1) The ability to        (1) He is limited to jobs involving no fast-paced work.
         perform activities
         within a schedule, (2)    (2) ?
         maintain regular
         attendance, and (3) be    (3) ?
         punctual within
         customary tolerances
         (1) The ability to        (1) The claimant is limited to jobs that are unskilled and
         complete a normal         involve simple and routine tasks and instructions.
         workday and
         workweek without          (2) He is limited to jobs involving no fast-paced work.
         interruptions from
         psychologically based
         symptoms and (2) to
         perform at a consistent
         pace without an
         unreasonable number
         and length of rest
         periods
         The ability to work in    He can have occasional interaction with the public,
         coordination with or      coworkers, and supervisors.
         proximity to others
         without being
         distracted by them

Thus, as I see it, where the RFC still falls short is in accounting for Hoeppner’s moderate

limitations in his ability to maintain regular attendance and to be punctual within customary

tolerances. Clearly the ALJ thought about this limitation at the fourth hearing. He asked the

VE the following question:

       And in terms of what employers will tolerate with employees being absent or
       missing work, how much absenteeism is okay before the employer, in your
       opinion, is going to cut the person loose or replace them with somebody else?

(Tr. 1673). To which the VE responded:



                                                    19

        Case 1:20-cv-00582-NJ Filed 09/15/21 Page 19 of 22 Document 26
       Typically if a person misses two and a half days a month in a combination of
       being tardy, leaving work early, missing the whole day, that would be work
       preclusive. . . .”

(Id.) For whatever reason, however, this limitation is still missing from the RFC. Perhaps it is

because this area less intuitively lends itself to a limitation one would believe an employer

would accept. What employer wants someone moderately limited in getting to work on time?

Judge Griesbach made this very point early on in Hoeppner’s case: “if a person is unable to

maintain the attention and concentration needed to . . . maintain regular attendance and be

punctual within normal tolerances . . . he or she can presumably hold no job that exists in the

national economy.” Hoeppner, 399 F. Supp. 3d at 776. Judge Griesbach also noted, however,

that if a moderate limitation in those areas in fact meant that no job existed for that claimant,

“then one would think that the State agency consultants, who are paid to provide the expert

opinions needed to decide a claim, would say so.” Id. But what does a “moderate” limitation

in absenteeism and punctuality actually look like? Does it mean that one will only be absent

and/or tardy for the acceptable 2.5 days per month? The ALJ would be wise to address this

question as well or this will be the next area of litigation.

       The bottom line is, given the Seventh Circuit’s authority, a limitation for this checkbox

must be fashioned. Some examples of RFCs containing such limitations are as follows: Magee

v. Colvin, No. 1:13-CV-01723-TWP, 2015 WL 1417619, at *3 (S.D. Ind. Mar. 26, 2015)

(“[T]he work must allow, on average, one absence a month with an absence being defined as

failing to appear for a scheduled shift, being tardy for a scheduled shift, or leaving early for a

scheduled shift.); Holmes v. Astrue, No. CIV.A. 08-545, 2009 WL 688914, at *11 (W.D. Pa.

Mar. 12, 2009) (“. . . and with the ability to be off tasks up to 10 percent of the work period

and tardy or absent up to two days per month.”); Corker v. Saul, No. 3:20-CV-00138-WGC,


                                                20

         Case 1:20-cv-00582-NJ Filed 09/15/21 Page 20 of 22 Document 26
2021 WL 916919, at *4 (D. Nev. Mar. 9, 2021) (“ . . . and she would be absent, tardy, or

depart early one-half day two times a month.”).

       Whether jobs still exist that Hoeppner can perform with the extremity of his

restrictions remains to be seen. But the ALJ must properly include and consider these

limitation on remand. Because this case is being remanded to reconsider the RFC and

hypothetical questions given to the VE, I will not address Hoeppner’s additional argument

challenging the reliability of the VE’s testimony under Chavez v. Berryhill, 895 F.3d 962 (7th

Cir. 2018).

                                       CONCLUSION

       Given the law in this Circuit, it is not difficult to see why a case like Hoeppner’s is on

its fourth trip through the administrative process. Properly accounting for a claimant’s

moderate limitations in CPP is no easy task, and certainly does not lend itself well to the use

of template or other techniques the Administration likely uses to ease its substantial workload.

And in Hoeppner’s case, the Commissioner has almost nearly gotten the RFC right. But the

great amount of time and resources it will take to get there invite the Administration to spend

more time on the front end of these cases assessing CPP to prevent the flurry of litigation they

ultimately create.

       Hoeppner argues that the ALJ erred in finding that he was not disabled under the

Social Security regulations. I find that the ALJ’s decision was not supported by substantial

evidence and thus remand is required. Thus, the Commissioner’s decision is reversed and the

case is remanded for further proceedings consistent with this decision.




                                              21

         Case 1:20-cv-00582-NJ Filed 09/15/21 Page 21 of 22 Document 26
                                             ORDER

         NOW, THEREFORE, IT IS ORDERED that the Commissioner’s decision is

REVERSED, and the case is REMANDED for further proceedings consistent with this

decision pursuant to 42 U.S.C. § 405(g), sentence four.

         IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of Court

is directed to enter judgment accordingly.



         Dated at Milwaukee, Wisconsin, this 15th day of September, 2021.



                                                   BY
                                                   BY THE COURT


                                                                        _________
                                                                        __________
                                                   NAN
                                                   NANCY
                                                      NCY
                                                        C JOSJOSEPH
                                                                SEP
                                                                  E H
                                                   U ited St
                                                   United     tes Magistrate
                                                          States  M ist te JJudge
                                                                              d e




                                              22

        Case 1:20-cv-00582-NJ Filed 09/15/21 Page 22 of 22 Document 26
